


Exhibit 10.21




THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
by and among


TRUEBLUE, INC.
and
CERTAIN OF ITS DOMESTIC SUBSIDIARIES AS SET FORTH IN THE
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
as a Borrower,


THE LENDERS THAT ARE SIGNATORIES HERETO
as the Lenders,
and


Bank of America, N.A.,


as Administrative Agent


Dated as of January 4, 2016














--------------------------------------------------------------------------------




THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This Third Amendment to the Second Amended and Restated Credit Agreement (this
“Amendment”) is made as of the ______ day of January, 2016, by and among Bank of
America, N.A., as Agent and a Lender (“Bank of America”), WELLS FARGO BANK,
N.A., as a Lender (“Wells Fargo”), PNC BANK, NATIONAL ASSOCIATION, as a Lender
(“PNC”), and HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender (“HSBC”, and
together with Bank of America, Wells Fargo, and PNC, the “Lenders”) and
TRUEBLUE, INC., a Washington corporation (“First Borrower”) and the direct and
indirect Subsidiaries of First Borrower identified on the signature pages hereof
(such Subsidiaries, together with First Borrower, are referred to hereinafter
each individually as a “Borrower”, and individually and collectively, jointly
and severally, as the “Borrowers”). Each of the Lenders, Agent, and each
Borrower are referred to collectively herein as the “Parties”.
A.Agent, Lenders and Borrowers are parties to that certain Second Amended and
Restated Credit Agreement dated as of June 30, 2014, as amended by that First
Amendment to Second Amended and Restated Credit Agreement dated August 15, 2014,
as further amended by that Second Amendment to Second Amended and Restated
Credit Agreement dated November 30, 2015 (as amended, the “Credit Agreement”).
B.    Aon Corporation, a Delaware corporation, as seller ("Seller"), and
PeopleScout, Inc. ("Buyer"), entered into an Asset Purchase Agreement (the
“Hewitt Acquisition Agreement”) dated December 24, 2015 whereby Buyer will,
directly or indirectly, acquire (the “Hewitt Asset Acquisition”) certain assets
that comprise the recruiting process outsourcing division of Aon Corporation and
certain of its subsidiaries.
C.For the mutual benefit of all Parties, Borrowers and Lenders desire to amend
the Credit Agreement, to provide a temporary $30,000,000 increase in the
Revolver Commitments, which increase shall be eliminated in $10,000,000
increments made during 2016 on April 1, May 1 and June 1.
NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, Agent, Borrowers and Lenders hereto agree as
follows:
1.Definitions. Capitalized terms used but not otherwise defined in this
Amendment shall have the meaning given them in the Credit Agreement.
2.Amendments. The Credit Agreement is hereby amended as set forth below:
(a)    Definitions.
(i)    A new definition is hereby added to Schedule 1.1 of the Credit Agreement
for "Third Amendment Effective Date" as follows:
"Third Amendment Effective Date" means the date on which each of the conditions
to the Third Amendment to the Second Amended and Restated Credit Agreement have
been satisfied.
(ii)    The terms “Maximum Revolver Amount and “Triggering Event” as presently
set forth in Schedule 1.1 of the Credit Agreement are deleted and replaced with
the following:
“Maximum Revolver Amount” means:


(a)    on June 30, 2014 through the day prior to the Third Amendment Effective




--------------------------------------------------------------------------------




Date,     $300,000,000;


(b)    on the Third Amendment Effective Date through March 31, 2016,
$330,000,000;


(c)     on April 1, 2016 through April 30, 2016, $320,000,000;


(d)    on May 1, 2016, through May 31, 2016, $310,000,000;


(e)    on June 1, 2016 and through the Maturity Date, $300,000,000;
in each of (a) through (e), as decreased by the amount of reductions in the
Revolver Commitments made in accordance with Section 2.4(c) of the Agreement.
“Triggering Event” means as of any date of determination, that either:


(a)    an Event of Default has occurred and been declared by Agent and is
    continuing, or


(b)    (i)    on June 30, 2014 through the day prior to the Third Amendment
            Effective Date, Excess    Liquidity is less than $25,000,000, or


(ii)    on the Third Amendment Effective Date through March 31,
            2016, Excess Liquidity is less than $10,000,000; or


(iii)    on April 1, 2016 through April 30, 2016, Excess     Liquidity is less
            than $15,000,000; or


(iv)    on May 1, 2016 through May 31, 2016, Excess Liquidity is less
            than $20,000,000; or


(v)    on June 1, 2016 through the Maturity Date, Excess
                Liquidity is less than $25,000,000; or


(c)    (i)    on June 30, 2014 through the day prior to the Third Amendment
            Effective Date,     Excess Liquidity is less than 12.5% of the
                Borrowing Base, or


(ii)    on the Third Amendment Effective Date through March 31,
            2016, Excess Liquidity is less than $10,000,000; or


(iii)    on April 1, 2016 through April 30, 2016, Excess     Liquidity is less
            than $19,250,000; or


(iv)    on May 1, 2016 through May 31, 2016, Excess Liquidity is
                less than $28,500,000; or


(v)    on June 1, 2016 and through the Maturity Date, Excess
                Liquidity is less than 12.5% of the Borrowing Base; or




--------------------------------------------------------------------------------








(d)    (i)    on June 30, 2014 through the day prior to the Third Amendment
            Effective Date, Excess Liquidity is less than 12.5% of the
                Revolver Commitment;


(ii)    on the Third Amendment Effective Date through March 31,
            2016, Excess Liquidity is less than $10,000,000; or


(iii)    on April 1, 2016 through April 30, 2016, Excess     Liquidity is less
            than $19,250,000; or


(iv)    on May 1, 2016 through May 31, 2016, Excess Liquidity is
                less than $28,500,000; or


(v)    on June 1, 2016 and through the Maturity Date, Excess
                Liquidity is less than 12.5% of the Revolver Commitment.


(b)    Schedules. Schedule C-1 to the Credit Agreement is hereby amended and
replaced in its entirety by Schedule C-1 attached hereto.
3.Hewitt Asset Acquisition. Notwithstanding anything in the Loan Documents to
the contrary, the assets acquired pursuant to the Hewitt Acquisition Agreement,
to the extent such assets would otherwise be included in the Borrowing Base,
shall be included in the Borrowing Base from the date such assets are reported
as Borrowing Base assets to Agent through the ninetieth (90th) day thereafter,
without requirement for a collateral audit with respect to such assets but,
thereafter, such assets shall cease to be included in the Borrowing Base until
completion of a collateral audit respecting such assets reasonably satisfactory
to Agent; provided, however, that, Accounts payable by Seller or its Affiliates
shall not be Eligible Accounts.
4.Permitted Acquisition. Notwithstanding subsection (f) of the defined term
"Permitted Acquisition" set forth in Schedule 1.1 of the Credit Agreement,
Lenders hereby consent to the treatment of the Hewitt Asset Acquisition as a
Permitted Acquisition so long as (i) the Hewitt Asset Acquisition fulfils the
requirements set forth in subsections (a) through (e) of the defined term
"Permitted Acquisition" and (ii) both before and after giving effect to the
Hewitt Asset Acquisition as measured on the date of the Hewitt Asset
Acquisition, Excess Liquidity exceeds $10,000,000.
5.Conditions. The obligations of Lenders and Agent under this Amendment are
subject to satisfaction of the following conditions on or prior to the Third
Amendment Effective Date:
(a)Consummation of the Hewitt Acquisition Agreement. As of the Third Amendment
Effective Date, the Hewitt Asset Acquisition has been consummated in all
material respects, in accordance with all applicable laws. As of the Third
Amendment Effective Date, all requisite approvals by Governmental Authorities
having jurisdiction over Borrowers and, to each Borrower’s knowledge, the
Seller, with respect to the Hewitt Asset Acquisition, have been obtained
(including any filings or approvals required under the Hart-Scott-Rodino
Antitrust Improvements Act), except for any approval the failure to obtain could
not reasonably be expected to be material to the interests of the Lenders. As of
the Closing Date, after giving effect to the transactions contemplated by the
Hewitt Acquisition Agreement, Buyer will, directly or indirectly, have good
title to the assets acquired pursuant to the Hewitt Acquisition Agreement, free
and clear of all Liens other than Permitted Liens.
(b)    Delivery of Amendment. Each Borrower, Agent and each Lender shall have
executed and delivered to Agent counterparts of this Amendment.




--------------------------------------------------------------------------------






(c)    Evidence of Authority. Agent shall have received the following, each in
form and substance satisfactory to Agent and its legal counsel, such
certificates of officers of the entities (other than Agent or any Lender)
executing this Agreement as Agent may require as follows: (i) confirmation that
there has been no change to any Borrower's formation documents, bylaws, limited
liability company agreement or operating agreement since November 30, 2015; (ii)
confirmation that each of them have each taken such corporate or limited
liability company action as may be necessary to authorize the execution,
delivery and performance of the documents to which it is a party; and (iii)
confirmation that each person signing on behalf of each of them has been duly
authorized to do so.
(d)    Payment of Expenses. Borrowers shall have reimbursed Agent for all legal
fees and expenses incurred by Agent and the Lenders in connection with the
preparation of this Amendment and any related documents.
(e)    Modification Fee. Borrowers shall have delivered to Agent a modification
fee in the amount of $50,000 (the "Modification Fee"). The Modification Fee
shall be deemed fully earned as of the date hereof and shall be shared pro rata
amongst the Lender that enter into this Amendment based on each such Lender's
Revolver Commitment divided by the sum of the total Revolver Commitments of the
Lenders that enter into this Amendment.
(f)    Other Documents. Agent shall have received such other documents and
instruments as it may reasonably request.
6.Representations and Warranties. Each Borrower represents and warrants to
Lenders and Agent as follows:
(a)Representations and Warranties. After giving effect to this Amendment, all
representations and warranties made in or in connection with the Credit
Agreement as amended by this Amendment or any Loan Document related thereto are
true, correct and accurate as of the date of this Amendment, as if made on the
date of this Amendment (except to the extent any such representation or warranty
is expressly stated to have been made as of a specific date, in which case such
representation or warranty shall be true, correct and accurate as of such date).
(b)Corporate Authority; Conflict. The execution, delivery and performance of
this Amendment are within its corporate or limited liability company powers,
have been duly authorized by all necessary action, and require no action by or
in respect of, or filing with, any governmental body, agency or official, and
the execution, delivery and performance by it do not contravene, or constitute a
default under, any provision of applicable law or regulations or of its charter
documents or any material agreement, judgment, injunction, order, decree or
other instrument binding upon it.
(c)Enforceability. This Amendment constitutes its valid and binding obligations,
enforceable against it in accordance with its terms, except as enforceability
may be subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect relating to creditors'
remedies, and to general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).
(d)No Event of Default. After giving effect to this Amendment and the
transactions contemplated by the Hewitt Acquisition Agreement, no Default or
Event of Default has occurred and is continuing as of the date of this
Amendment.




--------------------------------------------------------------------------------






(e)Possible Claims and Defenses. No Borrower has claims or defenses against any
person or entity that would or might affect (i) the enforceability of any
provisions of the Credit Agreement, as modified by this Amendment (collectively,
the “Amended Credit Agreement”), or (ii) the collectability of sums advanced by
the Lenders pursuant to the Credit Agreement or the Amended Credit Agreement.
(f)Litigation. There is no action, suit, investigation, litigation or proceeding
affecting any Borrower pending or, to such Borrower’s knowledge, threatened
before any court, governmental agency or arbitrator that purports to affect the
legality, validity or enforceability of any Loan Document or the other
transactions contemplated by the Loan Documents.
(g)Certain Governmental Regulations. Each Borrower is exempt from registration
as an “investment company”, or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company”; as such terms are defined
in the Investment Company Act of 1940, as amended.
(h)Compliance with Laws. Each Borrower and the transactions contemplated by the
Loan Documents comply with the requirements of all laws (including, without
limitation, the Securities Act and the Securities Exchange Act of 1934, as
amended, and the applicable rules and regulations thereunder, state securities
law and “Blue Sky” laws and ERISA) applicable to it and its business.
(i)No Defense; No Setoff. No Borrower has a defense, claim or setoff, legal or
equitable, to the full payment and performance of the obligations to Lenders
under the Loan Documents as herein modified.
(j)    Hewitt Acquisition Agreement. (i) as of the Effective Date, all
representations and warranties made by a Borrower in the Hewitt Acquisition
Agreement are true and correct in all material respects and to each Borrower’s
knowledge, none of the Seller’s (as defined in the Hewitt Acquisition Agreement)
representations and warranties in the Hewitt Acquisition Agreement contain any
untrue statement of a material fact or omit any fact necessary to make the
statements therein not misleading, in any case that could reasonably be expected
to result in a Material Adverse Effect; and (ii) Borrowers have delivered to
Agent a complete and correct copy of the Hewitt Acquisition Agreement and the
documents entered into with respect thereto (collectively with the Hewitt
Acquisition Agreement, the “Hewitt Acquisition Documents”), including all
schedules and exhibits thereto. The execution, delivery and performance of each
of the Hewitt Acquisition Documents has been duly authorized by all necessary
action on the part of each Borrower who is a party thereto. Each Hewitt
Acquisition Document is the legal, valid and binding obligation of each Borrower
who is a party thereto, enforceable against each such Borrower in accordance
with its terms, in each case, except (i) as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting generally the enforcement of creditors' rights and (ii)
the availability of the remedy of specific performance or injunctive or other
equitable relief is subject to the discretion of the court before which any
proceeding therefor may be brought. No Borrower is in default in the performance
or compliance with any provisions thereof. All representations and warranties
made by a Borrower in the Hewitt Acquisition Documents and in the certificates
delivered in connection therewith are true and correct in all material respects.
7.Waiver of Claims. Each Borrower does hereby release and discharge Agent,
Lenders and their respective successors, assigns, Affiliates, officers,
directors, employees, representatives and advisors (collectively, the “Released
Parties”) from all claims, demands, actions, causes of action, accounts,
proceedings, suits, contracts, controversies, debts, liabilities, covenants,
agreements, promises, sums of money and demands of any kind or nature
whatsoever, in law or in equity, that such Borrower at any time had or may have
or that its respective successors and assigns may have against any Released
Party by reason of the Obligations, the Credit Agreement or the Loan Documents
or of any act, cause, matter or thing whatsoever relating thereto up to and
including the date hereof.




--------------------------------------------------------------------------------






8.General Terms.
(a)This Amendment constitutes the entire agreement by and between Borrowers and
Agent and Lenders with respect to the modification of the Credit Agreement.
(b)Except as expressly modified herein, the existing terms and conditions of all
documents evidencing or securing the Credit Agreement are unchanged and are
hereby expressly ratified by the undersigned.
(c)This Amendment is a continuing obligation and shall be binding upon the
parties hereto, and their respective successors, transferees and assigns, and
shall inure to the benefit of and be enforceable by the parties hereto and their
respective successors, transferees and assigns, provided however,
notwithstanding any other provision to the contrary herein, neither party shall
have the right to assign or otherwise transfer any of its rights, duties or
obligations under this Amendment to any other person or entity without the prior
written consent of the other party and any such assignment or transfer without
such consent shall be deemed void and without any force or effect.
(d)Any provision of this Amendment which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions or affecting the validity or enforceability of such provisions in any
other jurisdiction.
(e)No approval, waiver or consent under this Amendment shall be effective unless
it is in writing and signed by the party making such approval, waiver or
consent. Each approval, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.
(f)Neither this Amendment nor any provisions hereof may be waived, modified,
amended, discharged or terminated except by an instrument in writing signed by
the party against whom the enforcement of such waiver, modification, amendment,
discharge or termination is sought, and then only to the extent set forth in
such instrument.
(g)The Recitals to this Amendment are hereby incorporated herein by reference.
(h)No provision of this Amendment is made or is to be construed for the benefit
of any third party.
(i)This Amendment may be executed in one or more counterparts, each of which
will constitute an original, and all of which together will constitute a single
original.
(j)Any default by any Borrower under this Amendment shall constitute a default
under the Loan Documents, and each of them, and any default by any Borrower
under any Loan Document shall constitute a default under this Amendment.
(k)This Amendment shall be construed and enforced under the laws of the State of
New York. In any action or proceeding to construe or enforce this Amendment or
any of the Loan Documents, the prevailing party shall recover its costs and
reasonable attorneys' fees including those incurred in any trial or arbitration
proceeding, in any bankruptcy or receivership proceeding, and in any appeal
therefrom.
[Signatures appear on following page(s)]




--------------------------------------------------------------------------------






 
This Amendment has been executed and delivered by duly authorized officers of
the parties as of the date first set forth above.
BORROWERS:


TRUEBLUE, INC.,
a Washington corporation




By: _/s/ Derrek Gafford______________________________
Name: Derrek Gafford
Title: Executive Vice President and Chief Financial Officer



CENTERLINE DRIVERS, LLC, a Nevada limited liability company
CLP HOLDINGS CORP., a Nevada corporation
CLP RESOURCES, INC., a Delaware corporation
JOB ROOSTER, INC., a California corporation
LABOR READY CENTRAL, INC., a Washington corporation
LABOR READY HOLDINGS, INC., a Nevada corporation
LABOR READY MID-ATLANTIC, INC., a Washington corporation
LABOR READY MIDWEST, INC., a Washington corporation
LABOR READY NORTHEAST, INC., a Washington corporation
LABOR READY NORTHWEST, INC., a Washington corporation
LABOR READY SOUTHEAST, INC., a Washington corporation
LABOR READY SOUTHWEST, INC., a Washington corporation
PEOPLESCOUT, INC., a Delaware corporation
PLANETECHS, LLC, a Nevada limited liability company
PROJECT TRADES SOLUTIONS, LLC, a Nevada limited liability company
PTPR, INC., a Puerto Rico corporation
SMX CARGO, LLC, an Illinois limited liability company
SMX, LLC, an Illinois limited liability company
SPARTAN STAFFING, LLC, a Nevada limited liability company
SPARTAN STAFFING PUERTO RICO, LLC, a Puerto Rico limited liability company
STAFF MANAGEMENT SOLUTIONS, LLC, an Illinois limited liability company
STAFFING SOLUTIONS HOLDINGS, INC., a Delaware corporation
STUDENTSCOUT, LLC, an Illinois limited liability company
TBI OUTSOURCING PUERTO RICO, INC., a Delaware corporation
TRUEBLUE APAC HOLDINGS, LLC, a Delaware limited liability company
TRUEBLUE ENERGY AND INDUSTRIAL SERVICES, LLC, a Washington limited liability
company
TRUEBLUE ENTERPRISES, INC., a Nevada corporation
TRUEBLUE SERVICES, INC., a Delaware corporation
VENUE READY, LLC, a Nevada limited liability company




By: /s/ Derrek Gafford__________________________________________________
Derrek Gafford, as Chief Financial Officer of each of the foregoing Borrowers


SIMOS Insourcing Solutions, LLC, a Delaware limited liability company
SIMOS Payroll, LLC, a Georgia limited liability company




By: /s/ Derrek Gafford__________________________________________________
Derrek Gafford, as Vice President and Treasurer of each of the foregoing
Borrowers






--------------------------------------------------------------------------------




AGENT:


BANK OF AMERICA, N.A.,
as Agent


By: /s/ Gregory A. Jones
Name: Gregory A. Jones
Title: Senior Vice President


LENDER:


BANK OF AMERICA, N.A.,
as Lender


By: /s/ Gregory A. Jones
Name: Gregory A. Jones
Title: Senior Vice President





LENDER:


WELLS FARGO BANK, N.A.




By: ____________________________    
Name:    
Its






LENDER:


PNC BANK, NATIONAL ASSOCIATION




By: ____________________________    
Name:    
Its:    






LENDER:


HSBC BANK USA, NATIONAL ASSOCIATION




By: ____________________________    
Name:    
Its:






